DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed March 9, 2021 has been entered. Claims 1-5, 7-15 and 17-20 remain pending in the application, while claims 6 and 16 are canceled. Applicant’s amendment has overcome each and every 35 U.S.C. §112 and §101 rejection previously set forth in the December 9, 2020 Non Final Rejection.

Response to Arguments
Applicant’s arguments filed March 9, 2021 have been fully considered.
	Applicant argues, at pp. 13-15 of the March 9, 2021 response, that Wolfram would allegedly fail to teach each and every limitation of claim 1 as amended. Examiner respectfully disagrees.
	While having reproduced portions of the Wolfram as allegedly failing to recite the amended claim 1 limitations of “forming new key-value pairs, wherein all keys of the new key-value pairs are identical to a given key, wherein a key of a given key-value pair in the distributed key-value pair set represented by the key-value pair supplying distributed key-value pair set keyword is the given key, and a value of the given key- value pair is a dataset consisting of all values of the new key-value pairs” [3/9/2021 
	¶¶0043-0044 of the instant specification read in their entirety:

“[0043] In some alternative implementations of the present embodiment, the parsing an expression of the distributed computing task to obtain an operator keyword may include: parsing the expression of the distributed30 computing task to obtain the key-value pair acquisition operator keyword, a key-value pair supplying distributed key-value pair set keyword for representing a distributed key-value pair set operated by a key-value pair acquisition15 operator corresponding to the key-value pair acquisition operator keyword, and a key-value pair acquisition distributed dataset keyword for representing a distributed dataset returned after performing an operation 5 corresponding to the key-value pair acquisition operator keyword on the distributed key-value pair set represented by the key-value pair supplying distributed key-value pair set keyword; and the executing, by using an operator corresponding to the operator keyword, the distributed10 computing task based on an input parameter of the operator may include: combining, for a key-value pair having a value being a distributed dataset in key-value pairs in the distributed key-value pair set represented by the key-value pair supplying distributed key-value pair set keyword, data15 elements in the distributed dataset being the value with the key in the key-value pair respectively to form new key- value pairs, and adding the formed new key-value pairs as data elements to the distributed dataset represented by the key-value pair acquisition distributed dataset keyword. 
20
[0044] For example, for a distributed key-value pair set ptable with elements of {0:[3,6], 1:[1,4], 2:[2,5]}, executing the distributed computing task corresponding to the expression "pcollection = ptable. flatten ();" includes: first, parsing the expression to obtain the key-25 value pair acquisition operator keyword "flatten", the key- value pair supplying distributed key-value pair set keyword "ptable", and the key-value pair acquisition distributed dataset keyword "pcollection"; then, combining, for a key- value pair having a value being a distributed dataset in 30 key-value pairs in the distributed key-value pair set ptable represented by the key-value pair supplying distributed key-value pair set keyword "ptable", data elements in the distributed dataset being the value with16 the key in the key-value pair respectively to form new key- value pairs, and adding the formed new key-value pairs as data elements to the distributed dataset pcollection represented by the key-value pair acquisition distributed5 dataset keyword "pcollection". The acquired pcollection is: [0:3,0:6,1:1,1:4, 2:2, 2:5], which includes six data 
elements each being a key-value pair.” [instant spec., ¶¶0043-0044]

	Examiner respectfully notes that the same instant specification paragraphs are devoid of any mention of the “identical” claim 1 limitation that is the subject of applicant’s arguments. Further, no synonymous term (e.g. “same”, “limited to the”, etc.) to support applicant’s narrow interpretation of presently amended claim 1 appears to 
	Applicant admits, at the top line of pp. 15 of the March 9, 2021 response, that Wolfram teaches forming new key-value pairs. The portions of Wolfram presently cited as teaching the limitation in question include additional paragraphs and explanation than what has been previously addressed by the applicant.
	Aside from the above reply, which would be understood to apply to the arguments still relevant to the updated rejection grounds and broadest reasonable interpretation applied by the examiner (again, to avoid a 112(a) new matter rejection), applicant’s arguments are moot to some extent in view of the updated grounds of rejection necessitated by applicant’s amendment.
	Accordingly, applicant’s arguments at pp. 13-15 of the March 9, 2021 response that Wolfram would allegedly fail to teach each and every limitation of claim 1 as amended, have been fully considered but have not been found to be persuasive, particularly in view of the updated grounds of rejection presented below.
	Applicant further argues, at p. 15 of the March 9, 2021 response, that claims 2-5, 7-15 and 17-20 would allegedly be allowable for similar reasons as had been presented with regard to claim 1. Examiner would therefore respectfully respond to applicant’s arguments directed to claims 2-5, 7-15 and 17-20 with similar arguments as have been forth above in response to applicant’s arguments directed to claim 1. Accordingly, applicant’s arguments at p. 15 of the March 9, 2021 response that claims 2-5, 7-15 and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2016/0026438 to Wolfram.

	With regard to independent claim 11,
	Wolfram teaches an apparatus for executing a distributed computing task (Wolfram: abstract – the system receives requests, i.e. “tasks”. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”. Examiner notes that the , 20the apparatus comprising: 
	at least one processor (Wolfram: ¶0008 – processors used to implement teachings. See also fig. 1 and ¶¶0056-0058 – processors listed as singular for brevity, while use of multiple processors is taught, similarly as cited above.); and 
	a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform 25operations (Wolfram: ¶¶0008-0009 – processor’s execution of operations according to instructions stored in memory. See also above citations.), the operations comprising: 
	parsing an expression of the distributed computing task to obtain an operator keyword (Wolfram: ¶0179 – with regard to system depicted in fig. 1, parsing directed to HTTP request causes keywords and operators, i.e. “operator keywords”, to be obtained. See exemplary association between a request’s keyword and a function at ¶0119.) and 
	executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 – API call associated with operator. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations. The examiner notes that the term “keyword operator” is afforded such broadest reasonable interpretation to denote a data item describing any identifier(s) or argument(s) associated with request execution. Examples of this format , the input parameter of the operator comprising at least one of: a distributively stored distributed key-value pair set including at least one key-value pair (Wolfram: ¶0135 – keyword associated with key “city” and associated nyc value pair, as well as key “temp” with numerical temperature value associated. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, and examiner notes that storage of data across respective servers for distributive computing would likewise perform associated distributive storing. See also above citations. The examiner notes the recitation of alternative limitations herein.), a value of the key-value pair in the distributed key-value pair set being a distributed 15dataset (Wolfram: ¶0244 – date list with key “HR” associated with a list of values used from plotting, i.e. “dataset”. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, and examiner notes that storage of data across respective servers for distributive computing would likewise perform associated distributive storing. See also above citations. The examiner notes the recitation of alternative limitations herein.) or a distributed key-value pair set, (Wolfram: ¶0135 – keyword associated with key “city” and associated nyc value pair, as well as key “temp” with numerical temperature value associated, i.e. “pair set”. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, and examiner notes that storage of data across respective servers for distributive computing would likewise perform associated distributive storing. See also above citations. The examiner notes the recitation of alternative limitations herein.)
	wherein the parsing an expression of the distributed computing task to 10obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain the key-value pair acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.), a key-value pair supplying distributed key- value pair set keyword for representing a distributed 15key-value pair set operated by a key-value pair acquisition operator corresponding to the key-value pair acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – data read from databin. See also above citations. Examiner notes data read from the databin as discussed in ¶0103 would include reading of key values stored, as referenced by their own representations in memory, i.e. “keywords”.), and a key-value pair acquisition distributed dataset keyword for representing a distributed dataset returned after performing an 20operation corresponding to the key-value pair acquisition operator keyword on the distributed key- value pair set represented by the key-value pair supplying distributed key-value pair set keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See also above citations.); and 
	the executing, by using an operator corresponding to 25the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	forming new key-value pairs, wherein all keys of the new key-value pairs are identical to a given key (Wolfram: ¶0179 – identifying keywords contained within requests when parsing queries, i.e. writes to storage. See below citations relating to association of data matched to keys. Examiner notes that the instant specification ¶¶0043-0044 does not support a narrow interpretation of the term “identical”. Consequently, the term “identical” in the context of this limitation is being interpreted, for the purposes of examination, broadly enough to allow for multiple different keys to be stored in a “collection”, with instances being grouped by a matching key.), wherein a key of a given key-value pair in the distributed key-value pair set represented by the key-value pair supplying distributed key-value pair set keyword is the given key, and a value of the given key-value pair is a dataset consisting of all values of the new key-value pairs   (Wolfram: ¶0075 – configuration combining arguments as part of databin creation to include arguments, i.e. “keywords” to specifically determine how incoming data is to be formatted, e.g. according to keys. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city” See also ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin, as well as above citations.), and 
	adding the formed new key-value pairs as data elements to the distributed dataset represented by the key-value pair acquisition distributed dataset keyword. (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”, ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator, adding data. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.)

	With regard to dependent claim 12, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing 20task to obtain a grouping operator keyword, a grouped distributed dataset keyword for representing a distributed dataset operated by a grouping operator corresponding to the grouping operator keyword (Wolfram: fig. 13 association of “Databin”, i.e. “grouped distributed dataset keyword”, with “bin” keyword where parsing is discussed at ¶0245. See ¶0179 – keyword: “bin”, i.e. “grouping operator keyword”, obtained from an exemplary request. See also above citations.), and a grouping condition keyword for representing a grouping 25basis for grouping the distributed dataset represented by the grouped distributed dataset keyword (Wolfram: fig. 13 association of “3pw3N73Q”, i.e. “grouping condition keyword”. See ¶0179 – evaluation ; and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:  
	30grouping the distributed dataset represented by the grouped distributed dataset keyword according to the 38grouping condition keyword to obtain grouped data (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 evaluation of conditions including keywords based on parsing performed to determine to which databin data should be added, and ¶0071 – association of groups of data as objects referred to as databins, with further discussion of bin designations and functions. See also above citations.), and combine the grouping condition keyword and the grouped data into a key-value pair to obtain a distributed key- value pair set. (Wolfram: ¶0135 – keyword associated with key “city” and associated nyc value pair, as well as key “temp” with numerical temperature value associated, i.e. “pair set”. See also above citations.)

	With regard to dependent claim 13, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain an operation operator keyword (Wolfram: ¶0179 – operator: “=”, i.e. “operation operator , an 10operated distributed dataset keyword for representing a distributed dataset operated by an operation operator corresponding to the operation operator keyword (Wolfram: ¶0179 – operator: “=”, i.e. “operation operator keyword”, obtained from an exemplary request. See ¶0178 – role of “=” operator in assignment operations for adding data as associated with another keyword to describe the value being assigned, i.e. “operated distributed dataset keyword”. See also above citations.), and a return distributed dataset keyword for representing a distributed dataset returned after performing an 15operation corresponding to the operation operator keyword on the distributed dataset represented by the operated distributed dataset keyword (Wolfram: ¶0179 – operator: “=”, i.e. “operation operator keyword”, obtained from an exemplary request. See ¶0178 – role of “=” operator in assignment operations for adding data along with a (e.g. numerical) representation of the value being assigned, i.e. “return distributed dataset keyword corresponding”. See also above citations. The examiner notes the recitation of alternative limitations herein.); and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task 20based on an input parameter of the operator, comprises: 
	performing the operation corresponding to the operation operator keyword on the distributed dataset represented by the operated distributed dataset keyword (Wolfram: ¶0010 – requests include API calls determined by servers based and return a new distributed dataset (Wolfram: ¶0071 – creating databins, i.e. “data sets”. See ¶0240 – return stored databin data, ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.), and determine the 25new distributed dataset as the distributed dataset represented by the return distributed dataset keyword. (Wolfram: ¶¶0178-0179 - role of “=” operator in assignment operations for adding data along with a (e.g. numerical) representation of the value being assigned, i.e. “return distributed dataset keyword corresponding” where operator: “=”, i.e. “operation operator keyword”, is obtained from an exemplary request. See ¶0244 – date list with key “HR” associated with a list of values used from plotting, i.e. “dataset”. See also above citations.)

	With regard to dependent claim 14, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises:  
	30parsing the expression of the distributed computing task to obtain a traversal operator keyword (Wolfram: ¶0179 – request indicating databin, as cited , a 39traversed distributed key-value pair set keyword for representing a distributed key-value pair set operated by a traversal operator corresponding to the traversal operator keyword (Wolfram: ¶0179 – request indicating databin, as cited above where keyword indicates function as shown in ¶0119. See ¶¶0249-0252 – reference to stored data associated by key “humidity”, i.e. “key-value pair set”, data in the example depicted in fig. 13 as a “data set” where example databin may have performed on it the function: “MinMax” wherein a list is traversed, i.e. “traversal operator keyword” to determine the minimum and maximum values in the list. See also above citations.), and a traversed operator keyword for 5representing an operator operated by the traversal operator corresponding to the traversal operator keyword (Wolfram: ¶0179 – request indicating databin, as cited above where keyword indicates function as shown in ¶0119. See ¶¶0249-0252 – reference to stored data associated by string “3pw3N73Q”, i.e. traversed operator keyword”, data in the example depicted in fig. 13 as a “data set” where example databin may have performed on it the function: “MinMax”, associated with a parameter of a list name i.e. “traversed operator keyword”, wherein the list is traversed, to determine the minimum and maximum values in the list. See also above citations.); and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task 10based on an input parameter of the operator, comprises: 
	performing an operation corresponding to the traversed operator keyword on a distributed dataset corresponding to a value in each key-value pair in the distributed key-value pair set represented by the 15traversed distributed key-value pair set keyword. (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 – API call associated with operator, and ¶¶0249-0252 – reference to stored data associated by key “humidity”, data in the example depicted in fig. 13 as a “data set” where example databin may have performed on it the function: “MinMax”, associated with a parameter of a list name i.e. “traversed operator keyword”, wherein the list is traversed, to determine the minimum and maximum values in the list.. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.)

	With regard to dependent claim 15, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing 20task to obtain a value acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also , a value-supplying distributed key-value pair set keyword for representing a distributed key-value pair set operated by a value acquisition operator corresponding to the value acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – data read from databin. See also above citations. The examiner notes data read from the databin as discussed in ¶0103 would include reading of key values stored, as referenced by their own representations in memory, i.e. “keywords”. Examiner further notes that supplying a key-value pair likewise supplies the underlying value.), and a value 25acquisition distributed dataset keyword for representing a distributed dataset returned after performing an operation corresponding to the value acquisition operator keyword on the distributed key-value pair set represented by the value-supplying distributed key-value 30pair set keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”,  caused by the performance of request for data to be read from databin. See also above citations. Examiner notes that supplying a key-value pair likewise supplies the underlying value.); and 
	the executing, by using an operator corresponding to 40the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	adding values in key-value pairs of the distributed key-value pair set represented by the value-supplying 5distributed key-value pair set keyword as data elements to the distributed dataset represented by the value acquisition distributed dataset keyword. (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”, ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator, adding data. See also above citations. Examiner notes that supplying a key-value pair likewise supplies the underlying value.)

	With regard to dependent claim 17, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain a file reading operator keyword (Wolfram: Fig. 13 operator keyword “values”, i.e. “file reading operator keyword”, extracts/reads values as discussed at ¶¶0253-0254. See ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as allowing read access to files. See also above citations.), a file 10reading distributed dataset keyword for representing a distributed dataset operated by a file reading operator corresponding to the file reading operator keyword (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as allowing read access to files and in ¶0008 as using an identifier, i.e. “file reading distributed dataset keyword” to represent an object being accessed. See also above citations.), and a file reading storage path for representing a file operated by the file reading operator (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as allowing read access to files and in ¶0072 as associating an access location, i.e. “path” with identifiers used for access. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.); and  
	15the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	writing data in the file represented by the file reading storage path to the distributed dataset 20represented by the file reading distributed dataset keyword. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “path” with identifiers used for access. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations.)

	With regard to dependent claim 18, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises:  
	25parsing the expression of the distributed computing task to obtain a memory reading operator keyword (Wolfram: Fig. 13 shows extraction functionality from memory performed by “values” operator keyword, i.e. “memory reading operator keyword”. See fig. 1 shows memory 158 in server(s) 152 being the subject of the read/acquisition functionality taught, with the same distributed cloud computing being described at ¶0007 as allowing read access via a network to files stored in memory. See also above citations.), a memory reading distributed dataset keyword for representing a distributed dataset operated by a memory reading operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the read/acquisition functionality taught, with the same distributed cloud computing being described at ¶¶0007-0008 as allowing read access to data stored in memory and as using an identifier, i.e. “memory reading distributed dataset keyword” to represent an object being accessed. See also above citations.) and a memory reading address keyword 30for representing a memory operated by the memory reading operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the read/acquisition functionality taught, with the same distributed cloud computing being described at ¶0007 as allowing read access to files and in ¶0072 as associating an access location, i.e. “address” with identifiers used for access. See also above citations.); and  
	42the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	writing data in the memory represented by the memory 5reading address keyword to the distributed dataset represented by the memory reading distributed dataset keyword. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “address” with identifiers used for access. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations.)

	With regard to dependent claim 19, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to 10obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain a file writing operator keyword (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described ¶¶0007 as performing a storage, i.e. “writing”, operation. See also ¶0111 – file creation function triggered by databin creation, as well as above citations.), a file writing distributed dataset keyword for representing a distributed dataset operated by a file writing operator (Wolfram: ¶0102 created databin may contain one or more files, with the taught , 15and a file writing storage path for representing a file operated by the file writing operator (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as performing a storage, i.e. “writing”, operation and in ¶0072 as associating an storage location, i.e. “path” with identifiers used for data storage. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.); and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:  
	20writing data in the distributed dataset represented by the file writing distributed dataset keyword to the file represented by the file writing storage path. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an storage location, i.e. “path” with identifiers used for data storage. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.)


	Claims 1-5 and 7-9 are each similar in scope to claims 11-15 and 17-19 respectively and are each rejected under a similar respective rationale.

	With regard to dependent claim 10, which depends upon independent claim 1,
	Wolfram teaches the method according to claim 1, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises:  
	5parsing the expression of the distributed computing task to obtain a memory writing operator keyword (Wolfram: Fig. 17A/B shows “Databinadd”, i.e. “memory writing operator keyword”. See fig. 1 shows memory 158 in server(s) 152 being the subject of the writing/storing functionality taught. See also ¶0071 – CreateDatabin keyword used to create objects in memory, as well as above citations.), a memory writing distributed dataset keyword for representing a distributed dataset operated by the memory writing operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the write/storage functionality taught, with the same distributed cloud computing being described at ¶¶0007-0008 as performing a storage, i.e. “writing”, operation and using an identifier, i.e. “file writing distributed dataset keyword” to represent an object being accessed. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.), and a memory writing address 10keyword for representing a memory operated by the memory writing operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the write/storage functionality taught, with the ; and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:  
	15writing data in the distributed dataset represented by the memory writing distributed dataset keyword to the memory represented by the memory writing address keyword. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “address” with identifiers used for data storage. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations.)

	With regard to independent claim 20, claim 20 is similar in scope to claim 11 and is rejected under a similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145